Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
	This is a Non-final Office Action for application number 17/330,028 filed on 5/25/2021.  Claims 21-40 are pending.  

Election/Restrictions
Applicant's election with traverse of the election/restriction in the reply filed on 11/30/2022 is acknowledged.  The traversal is on the ground(s) that Species A-C should be combined because they contain similar content.  This is not found persuasive because the cable raceway is classed in F16L3/24 which would make the search burdensome.  Group C is considered the elected species. 
The requirement is still deemed proper and is therefore made FINAL.


Information Disclosure Statement
The information disclosure statement submitted on 8/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.



Claim Objections
Claim 34 is objected to because of the following informalities:  Appropriate correction is required.
Claim 34 is dependent on cancelled claim 12.  Claim 34 is examined as if it depends on claim 21 for compact prosecution reasons.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 23-27, 29, 34-37 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 8511008 to Sagayama.
	With regards to claim 21, Sagayama discloses a plurality of mounting brackets comprising elastomeric, polymeric, triglass, or metal materials configured to be installed between PV modules to create arrays, the plurality of mounting brackets (23) having at least a panel connector (23, 22) and a panel connector receiver (11) wherein the panel connector has at least one side that is provided with a mounting channel for receiving an attachment rail, the attachment rail (2, 3) having an elongated strip having a portion onto which a side edge portion of a PV panel supporting carrier is seated, the PV panel being secured to the attachment rail by capturing and retaining the PV panel’s supporting carrier, wherein the panel connector is 10 configured to attach to a PV array at a surface of the panel connector, wherein the panel connector is configured to be received in the panel connector receiver; wherein the panel connector is configured, when engaged with the panel connector receiver, to form an interference fit, the mounting channel including an interfitting locking formation so that the attachment rail remains captured within the mounting channel, wherein during assembly, the mounting channel is configured to allow the attachment rail to slide freely in the mounting channel, the attachment rail being able to slide longitudinally along a length of the mounting channel, with the mounting channel configured to allow for movement of the attachment rail until the attachment rail is secured to the mounting channel using a bolt (8), a clip, or an interference fitting retention device or fastener.
	With regards to claim 23, Sagayama teaches wherein the plurality of mounting brackets are installed perpendicular to two or more PV modules to create a PV array. (See Figure 1).
	With regards to claim 24, Sagayama teaches wherein the attachment rail is secured to an opposing side edge of a PV panel.
	With regards to claim 25, Sagayama teaches wherein the attachment rail is incorporated in the PV panel.
	With regards to claim 26, Sagayama teaches wherein the attachment rail is incorporated into a supporting carrier for the PV panel.
	With regards to claim 27, Sagayama teaches wherein the attachment rail is slidably received by the PV supporting carrier to support the PV panel above the substrate.
	With regards to claim 29, Sagayama teaches wherein the attachment rail is slidably received into the mounting channel on opposing side edges of parallel mounting brackets to suspend the PV array above the substrate.
	With regards to claim 34, Sagayama teaches wherein the system includes a base portion securable to a substrate in a linear array at a predetermined spacing.
	With regards to claim 35, Sagayama teaches wherein the system is configured to slide together to interlock and hold at least the attachment rail, panel connector and panel connector receiver together.
	With regards to claim 36, Sagayama teaches wherein the system allows for connecting the attachment rail, panel connector without using a tool.
	With regards to claim 37 Sagayama teaches a plurality of mounting brackets comprising metal materials, the plurality of mounting brackets comprising at least a panel connector and a panel connector receiver, wherein the panel connector comprises at least one side that is provided with a a mounting channel for receiving an attachment rail, the plurality of mounting brackets, during assembly, allowing for free movement of the attachment rail relative to the mounting channel, the plurality of mounting brackets configured to be installed between PV arrays, wherein the panel connector comprises at least one side that is provided with a mounting channel for receiving an attachment rail, the attachment rail comprising a portion onto which a side edge portion of a PV panel is seated, the PV panel being secured to the attachment rail, wherein the panel connector is configured to attach to a PV array at a surface of the panel connector, wherein the panel connector is configured to be received in the panel connector receiver; wherein the panel connector is configured, when engaged with the panel connector receiver, to form an interference fit, the mounting channel including an interfitting locking formation so that the attachment rail remains captured within the mounting channel, wherein during assembly, the mounting channel is configured to allow the attachment rail to slide freely inward and outward in the mounting channel, the attachment rail being able to slide longitudinally along a length of the mounting channel, with the mounting channel configured to be loose enough to allow for movement of the attachment rail but tight enough to ensure that the attachment rail remains captured within the mounting channel.
	With regards to claim 40, Sagayama teaches a plurality of mounting brackets comprising metal materials, the plurality of mounting brackets comprising at least a panel connector and a panel connector receiver, wherein the panel connector comprises at least one side that is provided with a mounting channel for receiving an attachment rail, the plurality of mounting brackets that, during assembly, allows for free movement of the attachment rail relative to the mounting channel, the plurality of mounting brackets configured to be installed between PV arrays, wherein the panel connector comprises at least one side that is provided with a mounting channel for receiving an attachment rail, the attachment rail comprising a portion onto which a side edge portion of a PV panel is seated, the PV panel being secured to the attachment rail, wherein the panel connector is configured to attach to a PV array at a surface of the panel connector, wherein the panel connector is configured to be received in the panel connector receiver; wherein the panel connector is configured, when engaged with the panel connector receiver, to form an interference fit, the mounting channel including an interfitting locking formation so that the attachment rail remains captured within the mounting channel, wherein during assembly, the mounting channel is configured to allow the attachment rail to slide freely inward and outward in the mounting channel, the attachment rail being able to slide longitudinally along a length of the mounting channel, with the mounting channel configured to be loose enough to allow for movement of the attachment rail but tight enough to ensure that the attachment rail remains captured within the mounting channel; wherein the attachment rail is slidably received into the mounting channel to suspend the PV panel above the substrate.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 22 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 8511008 to Sagayama and in view of United States Patent No. 8950721 to Kobayashi.
With regards to claims 22 and 39, Sagayama teaches the basic inventive concept with the exception that it does not teach a raised portion to facilitate alignment of the attachment rail and the mounting rail.
Kobayashi teaches a raised portion to facilitate alignment of the attachment rail and the mounting rail (See Figures 5A and 5B), used for aiding in alignment of the connecting elements. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made from the teachings of Kobayashi to have used this feature.  

Claims 28, 30-33 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 8511008 to Sagayama.
With regards to claims 28-32, the location of the device is obvious, placed where needed, including using a ballast to hold down the device,  wherein the substrate is one of a landfill and a geomembrane,  wherein the system does not penetrate the substrate, wherein the system is located on uneven or shifting surfaces, wherein the substrate is a brownfield.


Conclusion
Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to Supervisor Jonathan Liu at 571-272-8227 if the examiner cannot be reached.  The examiner can normally be reached (Mon-Fri 8am-5:00pm).  The fax machine number for the Technology center is 571-273-8300 (formal amendments), informal amendments or communications 571-273-6823.  Any inquiry of a general nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        12/12/22